UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of each of the issuer’s classes of equity as ofMay 15, 2012is15,337,711 shares of common stock and1,000 shares of preferred stock. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULT UPON SENIOR SECURITIES 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 27 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets -March 31, 2012and December 31, 2011 4 Unaudited Consolidated Statements of Operations and Comprehensive Income (Loss) - Three Months EndedMarch 31, 2012and2011 6 Unaudited Consolidated Statements of Cash Flows - Three Months EndedMarch 31, 2012and 2011 7 Notes to Unaudited Consolidated Financial Statements 9 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) March 31, 2012 December 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit - Trading securities Accounts receivable from related parties - Accounts receivable, less allowance for doubtful accounts of $27,419 and $24,290, respectively Short-term notes receivable Current portion of notes receivable Inventories, net Real estate held for sale Prepaid expenses and other current assets Assets held for sale Total current assets Long-term notes receivable, less current portion Oil & gas properties - unproved Property and equipment, net of accumulateddepreciation and amortization Goodwill Patents & trademarks, net of accumulated amortization Marketable securities - available for sale Other assets Assets held for sale Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Bank overdrafts Margin loans - Short-term notes payable Accounts and notes payable to related parties Current installments of long-term debt Liabilities associated with assets held for sale Total current liabilities Accrued pension expense Long-term debt, less current installments Liabilities associated with assets held for sale Total liabilities Commitments and contingencies - - 4 March 31, 2012 December 31, 2011 Equity: Preferred stock, $0.001 par value, 1,000,000 authorized, 1,000and 1,000 shares issued and outstanding, respectively 1 1 Common stock, $0.001 par value, 50,000,000 authorized; 16,017,142 and 16,017,142 shares issued, respectively and 15,354,711 and15,364,711shares outstanding, respectively Additional paid-in capital Stock subscription receivable ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost;662,431 and 652,431 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income(Loss) (Unaudited) Three Months Ended March 31, Revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Loss on sale of assets ) - Operating loss ) ) Other income (expenses): Interest and dividend income Realized gains on the sale of trading securities, net - Unrealized gains (losses) on trading securities, net ) Interest expense ) ) Other income (expense) ) Total other income (expense) ) Loss before income tax ) ) Income tax (benefit) expense ) Loss from continuing operations, net of income taxes ) ) Loss on disposal of discontinued operations - ) Income (loss) from discontinued operations, net of income taxes ) Net loss ) ) Net (income) lossattributable to the noncontrolling interest ) Net lossattributable to American International Industries, Inc. $ ) $ ) Net income (loss)per common share - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) Total $ ) $ ) Weighted average common shares outstanding - basic and diluted Comprehensive loss Net loss $ ) $ ) Unrealized loss on marketable securities ) ) Total comprehensive loss ) ) Comprehensive (income) loss attributable to the noncontrolling interests ) Comprehensive loss attributable to American International Industries, Inc. $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Income (loss) from discontinued operations, net of income taxes ) Net loss from continuing operations ) ) Adjustments to reconcile net loss from continuing operations to net cash used in operating activities from continuing operations: Depreciation and amortization Share-based compensation - Amortization of guarantor fee - Other income from forgiveness of debt ) - Loss on sale of assets - Realized gains on the sale of trading securities, net - ) Unrealized (gains) losseson trading securities, net ) Change in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Other assets - Accounts payable and accrued expenses ) Net cash used in operating activities from continuing operations ) ) Cash flows from investing activities from continuing operations: Sale of trading securities - Proceeds from sale of real estate - Purchase of property and equipment ) ) Costs of securing patents and trademarks ) - Investment in certificate of deposit ) ) Proceeds from notes receivable Net cash provided by investing activities from continuing operations Cash flows from financing activities from continuing operations: Proceeds from issuance of common stock - Proceeds from common stock issuance obligation - Net borrowings under line of credit agreements Bank overdrafts - Proceeds from margin loans - Principal payments ondebt ) ) Loans to related parties ) ) Payments for acquisition of treasury stock of subsidiary ) - Payments for acquisition of treasury stock ) ) Net cashprovided byfinancing activities from continuing operations Net decreasein cash and cash equivalents from continuing operations ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 7 Three Months Ended March 31, Discontinued operations: Net cashprovided by operations $ $ Net cash used ininvesting activities ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents from discontinued operations Cash and cash equivalents at beginning of year from discontinued operations Cash and cash equivalents at end of yearfrom discontinued operations $ $ Supplementalcash flow information: Interest paid $ $ Income taxes paid $
